Name: COMMISSION REGULATION (EC) No 2657/95 of 15 November 1995 on the supply of rye flour intended for the people of Georgia, Armenia, Azerbaijan and Tajikistan
 Type: Regulation
 Subject Matter: trade policy;  plant product;  foodstuff
 Date Published: nan

 16. 11 . 95 I EN 1 Official Journal of the European Communities No L 273/17 COMMISSION REGULATION (EC) No 2657/95 of 15 November 1995 on the supply of rye flour intended for the people of Georgia, Armenia, Azerbaijan and Tajikistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the peoples of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), laying down the rules for the application of Council Regulation (EC) No 1975/95, and in particular Article 2 (2) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and, where applicable, in accordance with Article 5 (2), as payment for the costs of processing, pack ­ aging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 27 000 tonnes of rye flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 27 November 1995 at 5 p.m. (Brussels time). In the case of non-acceptance of offers on 27 November, a second closing date for the lodgement of offers shall be 7 December 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2. The offer of the tenderer shall indicate the quantity of rye, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, neces ­ sary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down . The quantities awarded must leave the stocks within a period of one month from the date of notification of the award. An additional offer may be made for a product delivered free on wagon. The loading rate of the railway station proposed must be at least 1 000 tonnes per day. The offer shall be expressed in tonnes of rye (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4. The security referred to at Article 8 ( 1 ) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article 4 1 . The certificate of removal referred to in the third indent of Article 12 (3) of Regulation (EC) No 2009/95 shall be established on the basis of the model in Annex III . 2. The take-over certificate shall be established on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 27 000 tonnes (net) of rye flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 (2) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on the boat . The loading rate of the port proposed must be at least 1 000 tonnes per day ; (b) the packaging and marking of the product in accord ­ ance with the instructions set out in Annex I. The goods must be made available for loading on board ship, for a maximum period of 10 days with effect from the dates laid down in Annex I. (&gt;) OJ No L 191 , 12. 8 . 1995, p . 2. (z) OJ No L 196, 19 . 8 . 1995, p . 4 . No L 273/ 18 EN Official Journal of the European Communities 16. 11 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1995. For the Commission Franz FISCHLER Member of the Commission 16. 11 . 95 1 EN 1 Official Journal of the European Communities No L 273/19 ANNEX I 1 . Product to be supplied : rye flour. 2. Characteristics and quality of the goods (') : flour of fair, sound and marketable quality, free of odour and live or dead pests ; the flour shall meet the following conditions :  moisture content : 14 % maximum,  Hagberg falling number of at least 1 20, including the preparation (agitation) time of 60 seconds,  ash content : 1,10 % maximum, as a percentage of dry matter. 3 . Total quantity : 27 000 tonnes (net weight). 4. Description of the lots : eight lots . Each lot to be delivered to one port only (or one station only) :  Lot No 1 : 6 000 tonnes of which :  3 000 made available with effect from 10 . 1 . 1996  3 000 made available with effect from 16. 1 . 1996  Lot No 2:7 000 tonnes of which :  3 500 made available with effect from 24. 1 . 1996  3 500 made available with effect from 30 . 1 . 1996  Lot No 3 : 3 000 tonnes made available with effect from 30. 12. 1995  Lot No 4 : 2 500 tonnes made available with effect from 11 . 1 . 1996  Lot No 5 : 2 500 tonnes made available with effect from 18 . 1 . 1996  Lot No 6 : 2 000 tonnes made available with effect from 28 . 12. 1995  Lot No 7 : 2 000 tonnes made available with effect from 10 . 1 . 1996  Lot No 8 : 2 000 tonnes made available with effect from 15. 1 . 1996 5. Packaging (2) : the eight lots will be packaged in new mixed jute/polypropylene sacks each containing 50 kilogrammes net OJ No C 1 14, 29. 4. 1991 (under II.B.(2) (c)). The sacks will be packed in new polypropylene 'slinged bags/big bags ', closed on top, at the rate of 21 sacks, preferably interlocked (1+2 and 2 + 1 ), of 50 kilo ­ grammes per 'big bag'. The 'big bags' will be sealed under the responsibility of the contractor. 6. Marking : the marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the OJ No C 114, 29 . 4. 1991 (under II.B. (3)). 7. Stage of supply : fob stowed or free on wagon (fow). (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodium - 131 levels . (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 273/20 (eNI Official Journal of the European Communities 16. 11 . 95 ANNEX II (tonnes) Places of Storage Quantity GERMANY Lot No 1 Rhenus AG D-13585 Berlin 470 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH D- 1 6225 Eberswalde 1 604 RHG-Agrarzentrum FÃ ¼rstenwalder Futtermittel-Getreide D-15517 FÃ ¼rstenwalde 1 159 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH D- 1 6798 FÃ ¼rstenberg 1 782 RHG Agrarzentrum Prignitzer Landhandel D- 1 6866 Kyritz 1 372 Rostocker Getreide- und Futtermittelhandel GmbH D- 1 8233 Neubukow 40 Getreidelager Wanzlitz D-19300 Wanzlitz 4 595 Niehoff GmbH, Dr. Gutshof D-17209 Dambeck 1 167 Lot No 2 RHG-Agrarzentrum FÃ ¼rstenwalder Futtermittel-Getreide D-15890 EisenhÃ ¼ttenstadt 801 RHG-Agrarzentrum FÃ ¼rstenwalder Futtermittel-Getreide D-15517 FÃ ¼rstenwalde 793 Bohnhorst GmbH &amp; Co. KG Landhandel D-14913 Hohenseefeld 5 986 Rhenania Umschlag und Lagerei GmbH D- 1 0997 Berlin 3 094 Behala Berliner Hafen- und Lagerhausbetriebe D- 1 3353 Berlin 2 908 Rhenus AG D-13585 Berlin 510 Lot No 3 Rhenus AG D-38112 Braunschweig 412 Rhenus AG D-38442 Wolfsburg 804 Raiffeisen-Hauptgenossenschaft Nord AG D-30419 Hannover 675 LÃ ¼hring Nachf. D-31629 Estorf 3 823 Rhenus AG D-13585 Berlin 440 16. 11 . 95 | EN I Official Journal of the European Communities No L 273/21 (tonnes) Places of Storage Quantity Lot No 4 Getreide AG Getreide- und Futtermittel D-04838 Eilenburg 2 026 Braun und Roth Lagereiges. mbH D-39345 BÃ ¼lstringen 1 409 Pasemann-Agrarhandel und Spedition GmbH D-01609 Peritz 740 Magdeburger Getreide-Gesellschaft mbH D-32291 Altengrabow 963 Lot No 5 AZH-AltmÃ ¤rker Zucher-Handel GmbH D-29410 Salzwedel 5 001 AUSTRIA Lot No 6 Stadl-Paura, Agrarspeicher 4 210,376 Lot No 7 Stadl-Paura, Agrarspeicher 4 210,376 Lot No 8 Stadl-Paura, Agrarspeicher 4 210,378 The characteristics of the lots shall be supplied to the tenderers by the intervention agencies. Addresses of the intervention agencies : GERMANY BLE Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 02 03 D-60083 Frankfurt am Main Tel . : (49 69) 1564 0 ; Fax : (49 69) 1564-793/794. AUSTRIA Agrarmarkt Austria Dresdner StraÃ e 70 A- 1200 Wien Tel . : (43 1 ) 331 51 233 ; Fax : (43 1 ) 331 51 298 . No L 273/22 lEN Official Journal of the European Communities 16. 11 . 95 ANNEX III Certificate of removal of products from intervention stocks Intervention agency : Tender Regulation : (EC) No Tender : Product : Lot No : ... Identification No Name of store Quantities removed Effective date of last physical removal Date , stamp and signature of the intervention agency 16. 11 . 95 EN Official Journal of the European Communities No L 273/23 ANNEX IV Takeover certificate I , the undersigned, (name/fiist name/position) acting on behalf of certify that the following goods have been taken over : Product : Packaging : Number of sacks : of 'Big Bags ' : Total quantity in tonnes net : gross : Place and date of takeover : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter